Citation Nr: 0210859	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-23 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in March 2001.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A confirmed diagnosis of PTSD has not been shown by the 
evidence of record.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the November 1999 Statement of the Case (SOC) 
and the March 2000 Supplemental Statement of the Case (SSOC), 
the veteran was provided notice of the information, medical 
evidence or lay evidence necessary to substantiate the claims 
on appeal.  The SOC and subsequent SSOC also notified the 
veteran of the pertinent laws and regulations, as well as his 
due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes service personnel records, records of VA treatment 
following service and a report of VA examination.  A June 
1999 administrative decision by the RO concluded that the 
veteran's service medical records were unavailable.  In March 
2001, the Board remanded the case to the RO for further 
development.  That month, the RO sent the veteran a letter 
seeking information so that it could attempt to obtain 
evidence in support of the claim; however, no response was 
received.  The Board notes that the Court has held that VA's 
duty to assist the appellant is "not always a one-way street" 
and that the appellant must be prepared to cooperate with 
VA's efforts to obtain all relevant evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) and Olson v. Principi, 
3 Vet. App. 480, 483 (1993).

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claim, but also as to the obligations of VA 
and the claimant in obtaining evidence.  In this regard, the 
Board particularly notes the RO letter to the veteran in 
March 2001.  This letter not only explained in plain language 
what evidence was needed to substantiate the claim, it also 
explained what the essential contents of that evidence must 
be, and advised the claimant of both what VA would do to 
obtain evidence and what type of evidence he should submit on 
his own behalf.  Hence, the Board concludes that the 
correspondence discussed above demonstrates compliance with 
VA's notification requirements to the extent required by law.  
Quartuccio v. Principi, __ Vet. App. __, No. 01-997 (June 19, 
2002).  

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran has pointed to no actions he believes need be taken.  
Therefore, there is no prejudice to the veteran in the Board 
proceeding to adjudicate the merits of the claim.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

The veteran's DD 214 reflects that he had service in Vietnam 
and was awarded citations, including the Vietnam Campaign 
Medal and the Vietnam Service Medal.  His military 
occupational specialty was machinist mate.  

The veteran's service medical records are unavailable.  

Post-service medical evidence consists of a report of VA 
examination conducted in November 1998 and VA treatment 
records dated from 1999 to 2000.  On VA examination in 1998, 
the veteran reported that he saw "very little" action while 
in Vietnam and noted that he was never really in a place to 
"see combat".  He reported being under fire on a single 
occasion when he was going into a base club, but denied 
anyone was wounded.  He denied ever seeing anyone actually 
killed and denied killing anyone himself.  Mental status 
examination resulted in diagnoses of alcohol dependence, 
cannabis dependence, polysubstance abuse, rule out depressive 
disorder and malingering.  The examiner commented that there 
was no real indication of symptoms secondary to PTSD.  

VA treatment records dated from 1999 to 2000 are negative for 
diagnosis of PTSD.  The records do show treatment for 
polysubstance abuse.  A January 2000 entry noted that the 
veteran was seen with complaint of insomnia and reported 
having nightmares.  He denied being depressed.  After the 
veteran denied being a combat veteran, the examiner commented 
that it was unclear whether the veteran had any other reason 
to have PTSD.  The diagnosis was chronic insomnia.  

Analysis

As mentioned above, given the fact that the veteran's service 
medical records are unavailable, binding judicial precedent 
holds that the Board has a heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, the 
veteran can be granted service connection for any psychosis 
that is shown to have manifested itself to a degree of 10 
percent or more within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 
38 C.F.R. §§ 3.307, 3.309(a).

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  However, as the veteran's service 
connection claim was filed in August 1998, it must be 
evaluated under the new requirements only.

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304.  The Board notes that under 38 C.F.R. § 4.125(a), a 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of DSM-IV. 38 C.F.R. § 4.125.

In the instant case, the record does not demonstrate that the 
veteran currently suffers from PTSD, the disability for which 
service connection is claimed, and the record does not 
include a diagnosis of PTSD in conformity with DSM-IV.  There 
was only one reference to PTSD in the VA treatment records 
and the 1998 VA examination failed to diagnosis PTSD.  In 
fact, the examiner stated that the veteran had no real 
indication of symptoms secondary to PTSD.  In light of the 
foregoing, the Board must find that the instant claim for 
service connection for PTSD does not meet the requirements 
set forth in 38 C.F.R. § 3.304(f).  

In the absence of a diagnosis of PTSD, service connection for 
this disorder is not warranted.  The case law is well settled 
on this point.  In order for a claimant to be granted service 
connection for a claimed disability, there must be evidence 
of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection is limited to cases wherein the 
service incident has resulted in a disability, and in the 
absence of proof of a present disability, there can be no 
valid claim).  See also Rabideau v. Derwinski, 2 Vet. App. at 
144 (a service connection claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability).  Although the veteran, as a lay 
person, is competent under the law to testify about the 
symptoms that he has experienced or observed during or 
following service, he is not competent to diagnose a 
disability or to offer a medical opinion attributing a 
disability to service, as this requires medical expertise.  
See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuser v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, the claim for service connection for 
PTSD must be denied.  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claim.  The evidence now of record fails to show that the 
veteran has PTSD related to service or any incident thereof.  
Thus, the veteran's claim must be denied.  38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Entitlement to service connection for PTSD is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

